Citation Nr: 1146420	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO. 04-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to July 1963, and from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009, the Board issued a decision which denied the Veteran's claim for service connection for PTSD. The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court). In an August 2010 memorandum decision, the Court vacated the Board's March 2009 decision and remanded the claim for further development. The Court issued its judgment in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 memorandum decision, the Court held that the Board was required to provide a more comprehensive statement of reasons and bases for its March 2009 decision denying entitlement to service connection for PTSD. The Court found that the Board neither adequately addressed evidence of the Veteran's 2004 diagnosis of PTSD; nor did it address a 2004 Center for Stress Recovery (CSR) examiner's opinion that the Veteran did not have the requisite symptomatology for a diagnosis of PTSD.

The record indicates the Veteran was treated for PTSD during a VA psychiatric evaluation in July 2004, and was referred for specialized PTSD treatment at the CSR. 

During the Veteran's initial evaluation by CSR in July 2004 (28 days after his initial PTSD diagnosis), the examiner opined that the Veteran's symptoms had not been of sufficient severity "in the last 30 days" to indicate a PTSD diagnosis.

In a December 2004 VA psychiatric evaluation, the Veteran reported he was diagnosed with PTSD with nightmares. The diagnosis was nightmare disorder due to PTSD. 

A July 2005 psychiatry medication management note indicated the Veteran continued to experience symptoms and signs of PTSD, despite a lack of psychotic indicators or cognitive impairment. The diagnosis was PTSD.

During an October 2008 VA PTSD examination, the examining psychologist noted the Veteran was first treated by VA psychiatrists in June 2004. The examining psychologist opined that based on the "signs, symptoms, occupational and social functioning" demonstrated by the Veteran during the examination, he did not meet the criteria for a diagnosis of PTSD. He provided:

Although [the Veteran] reports exposure to trauma during military service, he does not currently meet criteria for PTSD. Specifically, he does describe incidents of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness. These findings are congruent with his evaluation in 2004 at the Center for Stress Recovery when it was determined that he was not eligible for specialized PTSD treatment because his symptoms did not fully meet criteria for PTSD. In addition, although his current report of symptoms is consistent with symptoms reported during previous evaluations, [the Veteran] does not describe the necessary impairment in social, occupational, or other important areas of functioning for a formal diagnosis of PTSD.

The Court found that the Board failed to address whether the July 2004 evidence showed the Veteran had PTSD during the pendency of his claim that improved by the time of the October 2008 VA examination, thereby raising the issue of staged ratings. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

Additionally, the Court found that the Board failed to address whether the July 2004 CSR examiner's opinion showed improvement in the Veteran's PTSD symptoms since his earlier PTSD diagnosis.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for PTSD, to specifically include, but not limited to, any VA treatment provided after October 2008. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Arrange for the conduct of a VA PTSD examination. The following considerations will govern the examination:

A. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The purpose of the examination is to ascertain whether the Veteran has PTSD or any other mental disorder that was caused or aggravated by active military service; or a result of any in-service incident. 

B. THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES:  

(1) DOES THE VETERAN HAVE PTSD (OR ANOTHER PSYCHIATRIC DISABILITY) THAT WAS EITHER CAUSED OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?

(2) IF THE VETERAN DOES NOT CURRENTLY HAVE PTSD (OR OTHER PSYCHIATRIC DISORDER), DID THE VETERAN HAVE PTSD OR ANOTHER PSYCHIATRIC DISABILILTY) AT ANY TIME DURING THE PENDENCY OF THE CLAIM THAT IMPROVED OR DISSAPATED BY THE TIME OF THE OCTOBER 2008 VA PTSD EXAMINATION?

(3) DID THE VETERAN'S DIAGNOSED PTSD IMPROVE FROM THE DATE OF THE INITIAL DIAGNOSIS IN JULY 2004 TO HIS INITIAL CSR EVALUATION 28 DAYS LATER?

(4) IF THE VETERAN HAS PTSD, THE EXAMINER MUST STATE UPON WHICH CONFIRMED STRESSOR THE DIAGNOSIS IS BASED

C. The critical inquiries for present resolution are the question of a diagnosis of PTSD or other mental disorder, and whether such disorder is related to military service. The question of the severity of the disorder (e.g., severity of manifestations, medications, GAF scores etc.) is only relevant to the extent that it may provide information as to the presence and source of the disorder.

D. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

E. In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

(1) The initial diagnosis of PTSD in a VA psychiatric evaluation dated in July 2004;

(2) The July 2004 CSR examiner's opinion that that the Veteran's symptoms had not been of sufficient severity "in the last 30 days" to indicate a PTSD diagnosis;

(3) The December 2004 VA psychiatric evaluation, where the Veteran reported he was diagnosed with PTSD with nightmares, and the VA examiner diagnosed nightmare disorder due to PTSD. 

(4) The July 2005 psychiatry medication management note which indicated the Veteran continued to experience symptoms and signs of PTSD, despite a lack of psychotic indicators or cognitive impairment. The diagnosis was PTSD.

(5) The October 2008 VA PTSD examination report, in which the examining psychologist noted the Veteran was first treated by VA psychiatrists in June 2004, and opined that based on the "signs, symptoms, occupational and social functioning" demonstrated by the Veteran during the examination, he did not meet the criteria for a diagnosis of PTSD.

3. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a psychiatric disability, to include PTSD, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


